Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 23, 2005, convicting defendant, after a jury trial, of criminal sexual act in the first degree, and sentencing him, as a second felony offender, to a term of 10 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was supported by legally sufficient evidence. We also find that the verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The *249inconsistencies in the victim’s testimony, and between her testimony and the medical evidence, were insignificant. Concur—Tom, J.E, Sullivan, Nardelli, Gonzalez and Malone, JJ.